Case 2:19-cv-14123-RLR Document 10 Entered on FLSD Docket 05/22/2019 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION
                      CASE NO.: 2:19-cv-14123-ROSENBERG/MAYNARD

  BRII COLEMAN,

                 Plaintiff,

  vs.

  NAVIENT SOLUTIONS, LLC,

                 Defendant.

                                            /

  JOINT MOTION TO EXTEND OR, ALTERNATIVELY, STAY DEADLINES PENDING
              RULING ON MOTION TO COMPEL ARBITRATION

         In accordance with Local Rule 7.1(a)(1)(J), Plaintiff Brii Coleman (“Coleman”) and

  Defendant Navient Solutions, LLC (“NSL”) (collectively, the “Parties”) file this Joint Motion to

  extend, or alternatively, stay deadlines pending a ruling on NSL’s Motion to Compel Arbitration

  as follows:

         1.      On May 2, 2019, NSL filed its Motion to Compel Arbitration. [Doc. 7].

         2.      In response, on May 16, 2019, Coleman filed her Opposition to Motion to Compel

  Arbitration (“Opposition”). [Doc. 8].

         3.      The Opposition does not oppose arbitration as a general matter. Id. at 1. Rather,

  the Opposition opposes arbitration before the American Arbitration Association. Ibid.

         4.      By May 22, 2019, the Parties must serve Rule 26(a)(1)(A) Initial Disclosures and

  designate a mediator and schedule a time, date, and place for mediation. See Order Setting Status

  Conference, Calendar Call, Pretrial Deadlines, and Trial Date, Order of Requirements, Order of

  Reference to Magistrate Judge, and Order of Reference to Mediation [Doc. 5], p. 4.




                                                 1
Case 2:19-cv-14123-RLR Document 10 Entered on FLSD Docket 05/22/2019 Page 2 of 3



         5.      Here, good cause exists to extend, or alternatively, stay not only the case

  deadlines mentioned above, but also all other deadlines this Court deems proper pending

  resolution of NSL’s Motion to Compel Arbitration. Specifically, an extension or stay would

  preserve this Court’s and the Parties’ resources in view of the Parties’ agreement regarding

  arbitration. Accordingly, this request is not sought for the purpose of delay, but rather to promote

  efficient and effective use of judicial and party resources.

         6.      Accordingly, the Parties request to extend, or alternatively, stay all case deadlines

  pending resolution of NSL’s Motion to Compel Arbitration.

  Dated: May 22, 2019                                   Jointly Submitted,

                                                        /s/ Aliza Malouf
                                                        Aliza Malouf
                                                        Florida Bar No. 1010546
                                                        Hunton Andrews Kurth LLP
                                                        1445 Ross Avenue, Suite 3700
                                                        Dallas, Texas 75202
                                                        214-979-3000
                                                        amalouf@huntonak.com

                                                        Counsel for Defendant Navient Solutions,
                                                        LLC


                                                        By: /s/Aaron M. Swift
                                                        Aaron M. Swift, Esq.
                                                        Trial Counsel
                                                        FBN 0093088
                                                        Swift, Isringhaus, and Dubbeld, P.A.
                                                        10460 Roosevelt Blvd. N., Suite 313
                                                        St. Petersburg, FL 33716
                                                        Telephone: (727) 490-9919
                                                        Facsimile: (727) 255-5332
                                                        Eamil: aswift@swift-law.com
                                                        Attorney for Plaintiff,
                                                        Brii Coleman




                                                    2
Case 2:19-cv-14123-RLR Document 10 Entered on FLSD Docket 05/22/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I certify that on May 22, 2019, a copy of the foregoing document was filed electronically

  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

  to all parties and counsel of record.

                                                     /s/ Aliza Malouf
                                                     Aliza Malouf




                                                 3
